[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                    MARCH 21, 2008
                                                  THOMAS K. KAHN
                            No. 07-13016
                                                       CLERK
                        Non-Argument Calendar
                      ________________________

                          BIA No. A95-907-302

GUSTAVO ADOLFO MENDOZA CARVAJAL,


                                                        Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                        Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (March 21, 2008)

Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Gustavo Adolfo Mendoza Carvajal seeks review of the Board of

Immigration Appeals’ (BIA) decision affirming the Immigration Judge’s (IJ) order

finding him removable and dismissing his claim of asylum, and denying his

withholding of removal claim under the Immigration and Nationality Act (INA)

and relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (CAT).

      On appeal, Mendoza Carvajal argues that the BIA erred in denying his

application for asylum. He asserts that he experienced past persecution by the

Revolutionary Armed Forces of Colombia (FARC) and has a well-founded fear of

future persecution on account of his political opinion.

      We review only the BIA’s decision when it does not expressly adopt the IJ’s

decision. Arboleda v. U.S. Att’y Gen., 434 F.3d 1220, 1222 (11th Cir. 2006). The

BIA’s factual determinations are reviewed under the substantial evidence test, and

we can reverse its findings only if the evidence compels a contrary conclusion. Id.

      We hold that the record does not compel a conclusion contrary to that of the

BIA. The BIA’s finding that the incidents Mendoza Carvajal endured in Colombia

did not amount to past persecution is supported by substantial evidence. Mendoza

Carvajal recounted three interactions with FARC that comprised his claim of past

persecution: an incident on a family farm where armed members of FARC asked

him to join their cause; one phone call from a FARC member asking him if he had
                                          2
considered their proposal and telling him his life was in danger;1 and an invasion of

his home by armed FARC forces while he was away, searching his home and

informing his cousin that Mendoza Carvajal was now a “military target.” Even

considering the cumulative effect of these incidents, see Delgado v. U.S. Att’y

Gen., 487 F.3d 855, 862 (11th Cir. 2007), we cannot say the record compels the

conclusion that they amounted to persecution. “[P]ersecution is an extreme

concept, requiring more than a few isolated incidents of verbal harassment or

intimidation . . . .” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir.

2006). Mendoza Carvajal’s own testimony indicated that at the first incident on

the farm FARC only asked him to join their cause. The threatening telephone calls

also are not sufficient to meet this high bar, see id., and the addition of a single

incident where FARC forces invaded Mendoza Carvajal’s home while he was not

present and delivered a threat to a family member does not compel us to conclude

Mendoza Carvajal suffered persecution.

       Additionally, the BIA’s ruling that Mendoza Carvajal did not demonstrate a

well-founded fear of future persecution is also supported by substantial evidence.

If an applicant fails to demonstrate past persecution, he may still establish asylum

based upon proof of a well-founded fear of future persecution by demonstrating



       1
          Mendoza Carvajal also testified there were additional phone calls, although he refused
to take them.
                                                3
(1) a subjectively genuine and objectively reasonable fear of persecution that is

(2) on account of a protected ground. De Santamaria v. U.S. Att’y Gen., 512 F.3d
1308, 1316 (11th Cir. 2008). Because Mendoza Carvajal had not shown he was

targeted because of a protected ground, the BIA found he had not demonstrated a

well-founded fear of future persecution. Although Mendoza Carvajal’s own

testimony reveals he participated in the Liberal Party in Colombia, he also testified

that FARC only asked him to stop his activities for the party and instead work for

them. Specifically, his testimony indicated he recruited poor people for the Liberal

party, and FARC wanted him to instead engage in such activities for them. Thus,

substantial evidence existed for the BIA’s finding that Mendoza Carvajal was

targeted due to his recruitment skills rather than his political opinion. While he

was active in the Liberal Party, the record does not compel the conclusion that he

was targeted because of his political views.2 See Sepulveda, 401 F.3d at 1231

(stating that simply because the record may permit a particular conclusion does not

mean such a conclusion is compelled).




       2
         In his petition before this Court, Mendoza Carvajal argues that the BIA failed to
consider a “pattern or practice” basis for a well-founded fear of persecution. Indeed, an
applicant need not show he would be singled out for persecution if returned if he can
demonstrate a pattern or a practice of persecution against a group of persons similarly situated as
the applicant because of a protected ground. See Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1261
(11th Cir. 2006). While the BIA did not address this claim, Mendoza Carvajal failed to raise it
before the BIA in his appeal of the IJ’s decision. Therefore, we lack jurisdiction to consider his
claim. See Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).
                                                  4
       We also reject Mendoza Carvajal’s claims that the IJ’s opinion violated his

due process rights by relying on speculation and evidence not supported by the

record. The BIA recognized the IJ’s infirmities in this regard and rejected the IJ’s

unfounded factual speculation. Because the IJ’s errors did not infect the BIA’s

reasoning and we are reviewing only the BIA’s decision, see Arboleda, 434 F.3d at

1222, Mendoza Carvajal’s argument lacks merit. We also do not address his

arguments relating to withholding of removal and CAT relief. Mendoza Carvajal

did not raise these claims before the BIA, and we lack jurisdiction to consider

them. Amaya-Artunduaga, 463 F.3d at 1250.

       For the foregoing reasons, we DISMISS the petition in part and DENY the

petition in part.

       DISMISSED IN PART and DENIED IN PART.




                                          5